DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on October 15, 2021 for application number 17/502,672. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “combustion-facing surface, intake opening, threaded section, venturi area, carburetor-matching opening and adjustment insert” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nutten et al. (US Patent No. 3,882,838), hereinafter “Nutten”, in view of Iida (US Patent No. 5,370,098), hereinafter “Iida”.
Regarding claim 1, Nutten discloses a fuel source adapter for introducing an alternate fuel source to a combustion engine, the fuel source adapter comprising: a spacer plate (Fig. 16 (335)) having an intake-facing surface (Fig. 16 (the surface contacting element 330)), a combustion-facing surface (Fig. 16 (the surface contacting element 328)) opposite the intake-facing surface (Fig. 16 (the surface contacting element 330)), and a thickness defined by a distance between the intake-facing surface (Fig. 16 (the surface contacting element 330)) and the combustion-facing surface (Fig. 16 (the surface contacting element 328); an axial airflow passage (Fig. 16 (338)) surrounded by an interior surface of the spacer plate (Fig. 16 (335)) that extends through the thickness from the intake-facing surface (Fig. 16 (the surface contacting element 330)) to the combustion-facing surface (Fig. 16 (the surface contacting element 328), the axial airflow passage (Fig. 16 (338)) configured to align with an intake opening of the combustion engine (col. 19, line 61 – col. 20, line 2); a transverse fuel inlet (Fig. 16 (in the vicinity of element 358); col. 20, lines 21-27) extending within the thickness of the spacer plate (Fig. 16 (335)) to the interior surface that defines the axial airflow passage (Fig. 16 (338)), the transverse fuel inlet (Fig. 16 (in the vicinity of element 358); col. 20, lines 21-27) configured to enable fluid connection to the airflow passage (Fig. 16 (338)).
Nutten fails to disclose a velocity stack extending about the perimeter of the axial airflow passage from the intake- facing surface to a tapered-expanding mouth.
However, Iida discloses a velocity stack (Iida (74)) extending about the perimeter of an axial airflow passage (Iida (Fig. 2 (surrounding elements G & H))) from the intake-facing surface to a tapered-expanding mouth (Iida (col. 6, lines 37-47)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nutten by incorporating a velocity stack as taught by Iida in order to allow smooth and even entry of air at high velocities into the intake tract.
Regarding claim 2, the modified invention of Nutten discloses the fuel source adapter of claim 1, wherein the axial airflow passage (Fig. 16 (338)) is a substantially cylindrical opening through the thickness of the spacer plate (Fig. 16 (335); Fig. 15).
Regarding claim 3, the modified invention of Nutten discloses the fuel source adapter of claim 1, wherein the velocity stack (Iida (74)) comprises an interior surface surrounding a horn-shaped channel that axially aligns with the axial airflow passage (Iida (Fig. 2 (surrounding elements G & H); (col. 6, lines 37-47))).
Regarding claim 4, the modified invention of Nutten discloses the fuel source adapter of claim 1, wherein the velocity stack (Iida (74)) extends a distance from the spacer plate (Fig. 16 (335)) adapted for smoothing airflow.
Regarding claim 5, the modified invention of Nutten discloses the fuel source adapter of claim 1, wherein the fuel inlet (Fig. 16 (in the vicinity of element 358); col. 20, lines 21-27) comprises an interior surface that at least partially defines an opening with a non-circular cross-sectional shape (Fig. 18)) that extends into the axial airflow passage (Fig. 16 (338)).
Regarding claim 6, the modified invention of Nutten discloses the fuel source adapter of claim 5, further comprising a hose fitting (Fig. 16 (363)) configured to engage a fuel hose (Fig. 16 (356)), wherein the interior surface of the fuel inlet comprises a threaded section configured to threadably engage the hose fitting (col. 20, lines 14-27).
Regarding claim 7, the modified invention of Nutten discloses the fuel source adapter of claim 1, further comprising a hose fitting (Fig. 16 (363)) attached to the fuel inlet (Fig. 16 (in the vicinity of element 358); col. 20, lines 21-27), the hose fitting (Fig. 16 (363)) having a flow regulation insert that is configured to regulate the volume of gas (col. 20, lines 33-48) that enters the axial airflow passage (Fig. 16 (338)) from a hose (Fig. 16 (356)) engaged with the hose fitting (Fig. 16 (363)).
Regarding claim 8, the modified invention of Nutten discloses the fuel source adapter of claim 7, wherein flow regulation insert comprises an interior bore with a diameter that is sized to regulate the volume of gas that enters the axial airflow passage through the interior bore (col. 20, lines 14-27; lines 33-48).
Regarding claim 9, the modified invention of Nutten discloses the fuel source adapter of claim 1, wherein the velocity stack (Iida (74)) comprises a separate piece from the spacer plate (Fig. 16 (335)).
Regarding claim 10, the modified invention of Nutten discloses a system comprising: an air intake manifold (Fig. 16 (330)) configured to deliver airflow to a combustion engine (Fig. 15 (320)); a carburetor (Fig. 16 (328)) having a venturi area (252) defining an airflow passage (Fig. 16 (337)), the carburetor (Fig. 16 (328)) configured to receive airflow from the air intake manifold (Fig. 16 (330)) and deliver mixed air and fuel to the combustion engine (Fig. 15 (320)); a fuel source adapter comprising: a spacer plate (Fig. 16 (335)) disposed between the air intake manifold (Fig. 16 (330)) and the carburetor (Fig. 16 (328)), a velocity stack (Iida (74)) extending from the spacer plate (Fig. 16 (335)) into the air intake manifold (Fig. 16 (330)), and an axial airflow passage (Fig. 16 (338)) that extends through the velocity stack (Iida (74)) and the spacer plate (Fig. 16 (335)), the axial airflow passage (Fig. 16 (338)) aligned with the airflow passage of the carburetor (Fig. 16 (337)); and wherein the spacer plate (Fig. 16 (335)) comprises a transverse fuel inlet (Fig. 16 (in the vicinity of element 358); col. 20, lines 21-27) extending to the axial airflow passage (Fig. 16 (338)), the transverse fuel inlet (Fig. 16 (in the vicinity of element 358); col. 20, lines 21-27) configured to enable a fluid connection to the axial airflow passage (Fig. 16 (338)) for a gaseous fuel to enter the carburetor (Fig. 16 (328)).
Regarding claim 11, the modified invention of Nutten discloses the system of claim 10, wherein the spacer plate (Fig. 16 (335)) further comprises a carburetor-facing surface (Fig. 16 (the surface contacting element 328)) having a carburetor-matching opening surrounding the axial airflow passage (Fig. 16 (338)), the carburetor-facing surface (Fig. 16 (the surface contacting element 328)) configured to couple with the carburetor (Fig. 16 (328)) around the airflow passage (Fig. 16 (337, 338)).
Regarding claim 12, the modified invention of Nutten discloses the system of claim 10, wherein the spacer plate (Fig. 16 (335)) and the velocity stack (Iida (74)) comprise a single integral piece.
Regarding claim 13, the modified invention of Nutten discloses the system of claim 10, wherein the velocity stack (Iida (74)) comprises an interior surface forming a horn-shaped opening (Iida (col. 6, lines 37-47)) that is aligned with the axial airflow passage (Iida (Fig. 2 (surrounding elements G & H))).
Regarding claim 14, the modified invention of Nutten discloses the system of claim 10, wherein the velocity stack (Iida (74)) at least partially extends into the air intake manifold (Fig. 16 (330)).
Regarding claim 15, the modified invention of Nutten discloses the system of claim 10, further comprising an adjustment insert (col. 20, lines 14-27; lines 33-48) that is engaged with the transverse fuel inlet (Fig. 16 (in the vicinity of element 358); col. 20, lines 21-27) and is configured to enable a fluid connection from the adjustment insert to the transverse fuel inlet (col. 20, lines 14-27; lines 33-48).
Regarding claim 16, the modified invention of Nutten discloses the system of claim 15, wherein the adjustment insert comprises an interior bore that is adapted to permit a determined flow of gaseous fluid to pass through the adjustment insert to the fuel inlet (col. 20, lines 14-27; lines 33-48).
Regarding claim 17, the modified invention of Nutten discloses the system of claim 16, wherein the transverse fuel inlet (Fig. 16 (in the vicinity of element 358); col. 20, lines 21-27) comprises an interior surface at least partially defining a cylindrical opening extending into the spacer plate (Fig. 16 (335)).
Regarding claim 18, the modified invention of Nutten discloses the system of claim 10, wherein the velocity stack (Iida (74)) comprises a separate piece from the spacer plate (Fig. 16 (335)).
Regarding claim 19, the modified invention of Nutten discloses the system of claim 10.
The modified invention of Nutten fails to disclose that the velocity stack comprises a first velocity stack having a first length and a second velocity stack having a second length different from the first length and the first velocity stack may be replaced with the second velocity stack such that the first velocity stack and the second velocity stack are interchangeable with one another.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Nutten by incorporating a first velocity stack having a first length and a second velocity stack having a second length different from the first length, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Nutten by incorporating that a first velocity stack may be replaced with a second velocity stack such that the first velocity stack and the second velocity stack are interchangeable with one another, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70
Regarding claim 20, the modified invention of Nutten discloses the system of claim 10, wherein the spacer plate (Fig. 16 (335)) defines a bolt channel (Iida (Fig. 2 (in the vicinity of element 76))) and the system further includes a bolt (Iida (Fig. 2 (76))) at least partially disposed within bolt channel (Iida (Fig. 2 (in the vicinity of element 76))) such that the bolt (Iida (Fig. 2 (76))) is configured to adjust the amount of fuel entering the fuel inlet (Iida (col. 6, lines 45-47)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747